           Case 3:21-cv-00031-BSM Document 4 Filed 03/16/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

WILLIAM QUINN, Individually and                                                  PLAINTIFF
On Behalf of All Others Similarly Situated

V.                                     NO. 3:21-CV-031-BSM

SPIRIT MANUFACTURING, INC.                                                     DEFENDANT


                                  ENTRY OF APPEARANCE

         Gregory J. Northen of Cross, Gunter, Witherspoon & Galchus, P.C., 500 President Clinton

Avenue, Suite 200, Little Rock, Arkansas 72201, enters his appearance on behalf of Defendant,

Spirit Manufacturing, Inc., for all further proceedings in this cause.

                                              Respectfully Submitted,

                                              Gregory J. Northen, Ark. Bar No. 2011181
                                              CROSS, GUNTER, WITHERSPOON & GALCHUS, P.C.
                                              500 Pres. Clinton Avenue, Suite 200
                                              Little Rock, Arkansas 72201
                                              Phone: (501) 371-9999
                                              Fax: (501) 371-0035
                                              Email: gnorthen@cgwg.com

                                              ATTORNEY FOR DEFENDANT




255590                                            1
